DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Munkberg et al.  (US 2017/0206700 A1) teaches A computer-implemented method for computing a texture color, (“pixel shader 602 uses texture sampling logic in sampler 610 to access texture data in texture maps stored in memory. Arithmetic operations on the texture data and the input geometry data compute pixel color data for each geometric fragment,” [0074] “FIG. 15 illustrates an example in which a texture map 1501 is applied to a patch 1502 of an object 1503. The core idea is to evaluate, filter and cache shading in texture space, i.e., on the surfaces of objects, in a ray tracer.” [0134]) Munkberg also teaches tracing a ray through a graphics scene; (“1. Trace a set of camera rays. At each intersection, quantize to the shading grid resolution of the intersecting patch and check if the "nearest" texel(s) is already shaded. Note that in this operation, a texture filter may be applied, so "nearest" may refer to the single nearest texel, the nearest four texels if bilinear filtering is done, or a larger group of texels if more complex texture filters are used (e.g., trilinear, bicubic, anisotropic).” [0136]) Prior art by Burley et al. (US 2013/0328875 A1) teaches a ray cone (“integration cone tracing is proposed for rendering application 120, rather than conventional ray tracing. Camera cones 122 for rendering output image 128 are generated within memory 114. Camera cones 122 may sample radiance values, visibility values, or any other scene attribute. Object geometry 154 is organized into a scene bounding hierarchy 126, which may be any type of bounding volume hierarchy (BVH).” [0016]) Claims 6, 14 and 23 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-23 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “determining, based on the curvature of the first surface, a width of the ray cone at a subsequent point where the ray cone hits a second surface within the graphics scene;” In claim 6: “determining a first level-of-detail parameter value based on the width of the ray cone; performing one or more texture filtering operations based on the first level-of- detail parameter value.” Claims 14 and 23 are similar in scope to claim 6, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619